Dooley, J.,
dissenting. I disagree with the court’s conclusion that there was insufficient evidence for a jury to find that defendants were grossly negligent. Accordingly, I dissent.
The narrow question that divides us is as follows:
Whether the medical director of a crisis intervention and alcohol treatment agency, who observes an intoxicated person drink windshield wiper fluid, can be found grossly negligent when he obtains medical assistance for the intoxicated person but fails to inform the medical care provider that the intoxicated person drank windshield wiper fluid.
The question is replicated for the other defendants, each of whom has a position of responsibility in the crisis intervention and alcohol treatment agency.
We have said that “decided cases are of little assistance in determining the existence of gross negligence under the evidence in a particular case. Each case turns almost entirely on its own peculiar factual situation.” Langdon-Davies v. Stalbird, 122 Vt. 56, 57, 163 A.2d 873, 874-75 (1960). The facts here are particularly telling. Defendants obtained emergency medical assistance and accompanied plaintiff to the emergency room, but failed to tell the emergency room physician the most significant fact that wasn’t obvious from plaintiff’s condition — that plaintiff had consumed windshield wiper fluid. The *484result was that plaintiff was diagnosed at the emergency room with “depression and acute intoxication” for which the obvious treatment was “detoxification.” The emergency room doctor’s report is significant in this respect:
Attempt was made to obtain blood this evening, but the patient refused this to be done. There being no evidence of acute emergency, I did not force this issue.
There was no evidence of “acute emergency” because defendants failed to tell the emergency room doctor what plaintiff had ingested. Because no blood work was done, the hospital did not diagnose a methanol overdose. Without treatment for the ingestion of methanol, plaintiff lost his sight.
I have no doubt that the greatest difficulty plaintiff faces in this case is to persuade us to accept that “good Samaritans” should ever be liable. Thus, this Court’s response to plaintiff’s claim appears to be that the deficiencies in defendants’ response must be viewed in the context of all the positive and effective actions they took to save plaintiff. The trial court emphasized that defendants’ actions “very probably saved [plaintiff’s] life.” Both approach the case as if we are to do some sort of balancing, weighing the positive interventions, against those that proved to be harmful.
The Duty to Aid the Endangered Act clearly commands a different approach. It recognizes that, despite their best intentions, rescuers can be negligent and harm can result from that negligence, but limits liability to actions that are grossly negligent. If we consider defendants’ positive acts of assistance as bearing on whether they were grossly negligent, however, there will never be liability in any emergency medical care situation. The Legislature has not adopted this “immunity” approach.
I do not believe that the general language we have used to describe gross negligence is very helpful when viewed apart from the decisions that have applied the language. Thus, the majority fixes on our description of gross negligence as involving absence of “even a slight degree of care.” We have, however, applied that language to allow a jury to find gross negligence where a motorist, traveling 10 miles per hour under the speed limit, lost control of her vehicle when she abruptly applied her brakes after hearing the sound of small stones hitting her fender. Langdon-Davies, 122 Vt. at 57, 58, 168 A.2d at 874, 875. We also applied it to a motorist who, while driving 40 to 45 miles per hour on a highway, failed to negotiate a curve and left the road. *485Abel v. Salebra, 115 Vt. 336, 337-38, 341, 61 A.2d 605, 606, 608 (1948). Our decisions make clear that we have not adopted a wooden and narrow application of the definition of gross negligence.
As a demonstration that decided cases are generally unhelpful to determining whether there is sufficient evidence to get to the jury on gross negligence, I invite the reader to examine the decisions from outside Vermont cited by the majority.* Two of these decisions turn on the fact that the injured party made no real claim of gross negligence. See Rodriguez v. New York City Health & Hosp. Corp., 505 N.Y.S.2d 345, 347 (Sup. Ct. 1986) (“not only do [plaintiff’s papers] never set forth any allegations of specific acts of negligence, but . . . the complaint never even mentions allegations of gross negligence .... [The opposition has] failed to come forward with any evidentiary facts showing malpractice by [defendant].”); Mallory v. City of Detroit, 449 N.W2d 115, 118 (Mich. Ct. App. 1989) (complaint contains only general allegations of negligence insufficient to be claims of gross negligence). In this case, after the initial pleading, plaintiff made it clear in response to defendants’ motion for summary judgment that he claimed defendants were grossly negligent, and he detailed that claim. The trial court analyzed the claim of gross negligence, and no party has argued that it is not properly before us. Rodriguez and Mallory are simply inapplicable.
Tatum v. Gigliotti, 565 A.2d 354, 358 (Md. Ct. Spec. App. 1989), might be more helpful to defendants. In that case, however, there was a trial (not a decision on summary judgment) followed by a directed verdict because plaintiff relied upon an expert witness who failed to state that defendant was grossly negligent. More important, Maryland law equates gross negligence with wilful and wanton misconduct, see id., so the degree of defendant’s culpability must be much higher in Maryland than in Vermont. See Sorrell v. White, 103 Vt. 277, 282-85, 153 A. 359, 361-63 (1931) (distinguishing gross negligence and wilful negligence).
Although on initial reading Ambrose v. New Orleans Police Dep’t Ambulance Serv., 639 So. 2d 216, 223 (La. 1994), McCain v. Batson, 760 P.2d 725, 732 (Mont. 1988), Wicker v. City of Ord, 447 N.W.2d 628, 634-35 (Neb. 1989), and Youngblood v. Schireman, 765 P.2d 1312, 1320 (Wash. Ct. App. 1988), appear helpful to defendants, it is hard to see *486how there is any negligent conduct at all in their facts. Indeed, the court said as much in McCain, 760 P.2d at 732 (defendant’s actions were “well intended and medically accepted deeds”). In comparison, the degree of culpability that the jury could find here is much greater.
In my view, more relevant and helpful precedents are Fox v. Oklahoma Memorial Hosp., 774 P.2d 459, 462 (Okla. 1989); Bloom v. Dubois Regional Medical Ctr., 597 A.2d 671, 679-80 (Pa. Super. Ct. 1991); Wheeler v. Yettie Kersting Memorial Hosp., 866 S.W.2d 32, 50-51 (Tex. Ct. App. 1993), cases where the appellate court held that the issue of gross or willful or wanton negligence had to go to the jury. I reemphasize, however, that this case should not be decided based on decisions from other states that the reader thinks involve similar facts. Juries, not appellate courts, should decide whether defendants’ inaction was so culpable that it amounted to actionable gross negligence.
As strongly as I disagree with the majority’s analysis of the facts in light of the standard for summary judgment, my real differences are in the policy perspectives from which we approach this case. The majority approaches the Duty to Aid the Endangered Act as an immunity statute so we “must be especially vigilant in protecting rescuers from protracted litigation.” I disagree with this analysis and approach. The main effect of the statute, unlike other Good Samaritan statutes adopted in this country, was to expand the limited common-law duty to rescue a person “exposed to grave physical harm” when the rescue can be achieved without danger or peril to the rescuer and without interference with important duties owed to others. See 12 V.S.A. § 519(a); see generally Franklin, Vermont Requires Rescue: A Comment, 25 Stan. L. Rev. 51 (1972). This expanded duty was accompanied by a higher threshold of culpability before the rescuer could be found liable, but I think it is a mischaracterization to call this an immunity statute.
On this point, it is important to distinguish the Good Samaritan statutes that have been passed in other states. Many, modeled after the California statute, give the “good Samaritan” immunity from any suit as long as the rescue action was taken in good faith. See Cal. Bus. & Frof. Code § 2395 (West 1990). Others allow suits against the rescuer only if based on willful or wanton misconduct, which typically requires actual or implied intent to injure. See Ohio Rev. Code Ann. § 2305.23 (Anderson 1995). If the Vermont Legislature had passed one of these variations, the majority’s decision here would have been fully supported, and I would agree with its policy rationale. The *487majority, however, reads too much into the statute that the Legislature actually passed.
Unfortunately, this is a lesson we once learned the hard way, and I fear history is repeating itself. In 1929, the Vermont Legislature, following the lead in other states, passed a statute providing that a guest-passenger who is injured in an automobile accident could sue the operator only for gross or willful negligence. Sorrell, 103 Vt. at 280, 153 A. at 360. In the forty years the statute was in effect until repealed in 1969, it spawned a flood of appeals to this Court, and decision after decision attempted to find the line between gross and ordinary negligence. In retrospect and in light of that experience, we found the terminology of the guest statute to be “ineffective as a definition of duty,” Green v. Sherburne Corp., 137 Vt. 310, 313, 403 A.2d 278, 280 (1979), and we characterized our experience with the gross negligence test for liability as “unsatisfactory.” Howard v. Spafford, 132 Vt. 434, 435, 321 A.2d 74, 75 (1974). In these assessments, we were echoing those of many courts and commentators who found the line-drawing required by the gross negligence standard difficult, if not impossible, to perform in a principled fashion. See Note, The Present Status of Automobile Guest Statutes, 59 Cornell L. Rev. 659,670 (1974) (because of terminology, application of guest laws has been characterized by “uncertainty and lack of uniformity” so that “the field has been thrown into a state of mass confusion”); W. Keeton, Prosser & Keeton on Torts § 34, at 216 (5th ed. 1984) (guest statutes filled courts with “knotty little problems” such as the meaning of gross negligence).
Like many other courts, we found that the only reasonable course of action was to leave the decision of whether gross negligence was present to the jury except in the most extreme cases. See, e.g., Hodges v. Helm, 222 So. 2d 418, 420 (Fla. 1969) (distinctions between degrees of negligence not too complex to be left to the jury); Comment, Gross Negligence: Excessive Speed and the Guest Statute, 22 U. Fla. L. Rev. 326, 330 (1969) (import of Hodges is that “justice may best be served when the question of the degree of negligence under the guest statute is placed before the jury for adjudication”). Thus, our early decisions attempted to draw fine lines, and roughly half the decisions found there was enough evidence to go to the jury, see, e.g., Dessereau v. Walker, 105 Vt. 99, 102, 163 A. 632, 633 (1933), and half found insufficient evidence to reach the jury. See, e.g., Garvey v. Michaud, 108 Vt. 226, 233-34, 184 A. 712, 715 (1936). The last ten decisions, however, found sufficient evidence to reach the jury *488on gross negligence. See Rivard v. Roy, 124 Vt. 32, 36, 196 A.2d 497, 500-01 (1963); Cross v. Estate of Patch, 123 Vt. 11, 17, 178 A.2d 393, 398 (1961); Langdon-Davies, 122 Vt. at 58, 163 A.2d at 875; Chamberlain v. Delphia, 118 Vt. 193, 196, 103 A.2d 94, 95 (1954); Emery v. Small, 117 Vt. 138, 141, 86 A.2d 542, 543 (1952); Abel, 115 Vt. at 341, 61 A.2d at 608; Huestis v. Estate of Lapham, 113 Vt. 191, 195, 32 A.2d 115, 117-18 (1943); Barrows v. Powell, 113 Vt. 109, 112, 29 A.2d 708, 710 (1943); Peck v. Gluck, 113 Vt. 53, 56, 29 A.2d 814, 815 (1943); Kerin v. Coates, 112 Vt. 466, 470, 28 A.2d 382, 384 (1942). Increasingly, the rationale for these decisions was contained in words like these: “Under the facts of this case, this Court cannot say that the evidence as disclosed by the transcript was such that, in the light of the testimony at the time [the] ruling was made, reasonable men would all agree that the result contended for by the defendant was the only conclusion rationally and logically supported by that evidence.” Langdon-Davies, 122 Vt. at 58, 163 A.2d at 875.
While I doubt that the Duty to Aid the Endangered Act will generate the flood of appeals the guest statute produced, I can’t avoid the disquieting feeling that the real reason plaintiff will not be able to present his case to the jury is that this is the first case we have considered under the Act.
I dissent. I am authorized to state that Justice Johnson joins in this dissent.

One decision, Higgins v. Detroit Osteopathic Hosp., 398 N.W.2d 520, 524 (Mich. Ct. App. 1986), contains little recitation of the relevant facts and is, therefore, difficult to evaluate.